Judgment, Supreme Court, Bronx County (George Covington, J.), rendered March 18, 1996, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied after sufficient inquiry since his self-serving claims of innocence and his contention that the court had advised him that he could withdraw the plea were unsupported by the record. Further, the plea proceedings reveal that defendant’s plea was entered knowingly, voluntarily and intelligently.
Defendant received effective assistance of counsel in connection with his plea (People v Ford, 86 NY2d 397, 405). During the plea, defendant specifically acknowledged that he was satisfied with counsel’s representation. Further, counsel negotiated a favorable plea bargain on defendant’s behalf.
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.